 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTWAIN WASHINGTON,                               No. 2:19-cv-0616-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    M.E. SPEARMAN, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On February 12, 2020, the court determined that plaintiff’s complaint
19   had alleged, for screening purposes, a viable Eighth Amendment claim against defendant
20   Schumacher, but had not alleged any viable claims against defendant Spearman. ECF No. 7. The
21   court informed plaintiff he could proceed with the claim against defendant Schumacher or file an
22   amended complaint within 30 days. Id. Plaintiff has elected to proceed only with the claim
23   against defendant Schumacher. See ECF No. 10.
24           Accordingly, IT IS ORDERED that the Clerk of the Court randomly assign a United
25   States District Judge to this case.
26   /////
27   /////
28
                                                        1
 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendant Spearman be
 2   dismissed without prejudice.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: March 18, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
